Citation Nr: 1630858	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for hearing loss.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from May 1960 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.

The decision below addresses the hearing loss claim.  The PTSD claims is addressed in the remand section following the decision.


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal with respect to an initial compensable rating for right ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In May 2016, both at the Board hearing and in writing, the Veteran, through his authorized representative, expressly withdrew the appeal with respect to entitlement to an initial compensable rating for hearing loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to entitlement to an initial compensable rating for hearing loss, and the appeal of that issue is dismissed.  


ORDER

The appeal of the issue of entitlement to an initial compensable rating for hearing loss is dismissed.


REMAND

The Veteran seeks service connection for PTSD.  A December 2013 report from a licensed mental health counselor (LMHC) reflects a diagnosis of PTSD.  

At the Board hearing in May 2016, the Veteran asserted that PTSD is a result of stressful experiences during service on board the USS Guardian.  He noted that the ship patrolled the east coast in cycles of staying at sea for a month and half at a time, and then returning to port for 10 days, regardless of weather conditions.  He stated that on one occasion, during a severe storm causing high seas and damaging the ship, he was down in the engine room and thought he would never make it out alive.  He stated that he has had psychiatric symptoms, to include nightmares about the incident and difficulty sleeping, ever since.  

Although the specific incident is not documented in the service records, a December 1963 DECK LOG-WEATHER OBSERVATION SHEET notes wave heights of 25 feet.  

In November 2013, F. M., LMHC, noted the Veteran's treatment for PTSD, with symptoms to include nightmares and flashbacks of a hurricane-force storm during service aboard the USS Guardian.

In an October 2015 statement, a fellow service member recalled having encountered continuous high seas and strong winds of hurricane force.  He added that there was also a fire in the galley, and that on another occasion, the boilers in the engine room collapsed resulting in ship operating on only half power.  

In view of the evidence and the Veteran's assertion, VA examination is warranted with respect to the nature and etiology of his psychiatric disorder.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete VA treatment records since November 2014.  

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests and identify any current psychiatric disorders.  This should include specifically whether the Veteran meets the criteria for PTSD.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder, to include PTSD, is related to his active service.

If PTSD is diagnosed, the examiner should identify the underlying stressor(s), including the Veteran's report of stressful experiences during service on board the USS Guardian.

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T.KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


